
	

114 HR 3939 IH: EPA Maximum Achievable Contraction of Technocrats Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3939
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Griffith (for himself, Mr. Roe of Tennessee, Mr. Kelly of Pennsylvania, Mr. Mooney of West Virginia, Mr. Goodlatte, and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require that the workforce of the Environmental Protection Agency be reduced by 15 percent.
	
	
 1.Short titleThis Act may be cited as the EPA Maximum Achievable Contraction of Technocrats Act of 2015. 2.FindingsCongress finds as follows:
 (1)During the Government shutdown of 2013, the Environmental Protection Agency deemed 95 percent of its employees as non essential.
 (2)The Environmental Protection Agency occupies space in eight different buildings in the District of Columbia.
 (3)From 1975 to 2014 the number of Environmental Protection Agency employees increased by 48 percent while the number of total Federal personnel decreased by 17 percent.
 (4)In 2015, according to one study, complying with Environmental Protection Agency regulations will cost the U.S. economy $386 billion.
 (5)From 2009 to 2014, according to the Federal Register, the Environmental Protection Agency has published and put into effect 2,475 rules.
 3.DefinitionsFor purposes of this Act— (1)the term Administrator means the Administrator of the Environmental Protection Agency;
 (2)the term employee has the meaning given such term by section 2105 of title 5, United States Code; (3)the term baseline date means the last day of the second month beginning on or after the date of the enactment of this Act; and
 (4)the term workforce reduction target date means the date occurring 3 years after the baseline date. 4.Mandatory workforce reduction (a)In generalThe Administrator shall take such actions as may be necessary to ensure that—
 (1)the total number of employees in the Environmental Protection Agency on the workforce reduction target date, does not exceed
 (2)the total number of employees in the Environmental Protection Agency on the baseline date, reduced by 15 percent.
 (b)Reporting requirementsIn order to carry out this Act, the Administrator shall submit to Congress a written determination of—
 (1)the total number of employees in the Environmental Protection Agency on the baseline date, not later than 30 days after such date; and
 (2)the total number of employees in the Environmental Protection Agency on the workforce reduction target date, not later than 30 days after such date.
				(c)Extension authority
 (1)In generalThe Administrator may, if necessary because timely compliance with subsection (a) is impracticable, delay the deadline for compliance for a period not to exceed 1 year.
 (2)NotificationIf the authority under paragraph (1) is exercised, the Administrator shall submit a written report to Congress not later than 30 days after the date on which such authority is so exercised. Such report shall include—
 (A)notification that the authority under paragraph (1) has been exercised; (B)the reasons why the exercise of authority was necessary; and
 (C)the new deadline for compliance. (3)Final reportNot later than 30 days after the date referred to in paragraph (2)(C), the Administrator shall submit to Congress—
 (A)a written determination of compliance with the limitation specified in subsection (a)(2), including the total number of employees in the Environmental Protection Agency as of the date referred to in paragraph (2)(C); or
 (B)a written determination of noncompliance with the limitation specified in subsection (a)(2), including the extent of and the reasons for the noncompliance.
					
